This is a Non-Final office action for serial number 17/319,877.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The indicated allowability of claims 43 and 44 are withdrawn in view of the reference(s) to Collins.  Rejections based on the cited reference(s) follow.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21- 23, 25-31, 33,  35, and 37-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azuma et al. (Azuma) 20090272856 in view of Collins 20080054143. Azuma  discloses in regards to claim 21, a roof equipment support  (see annotated figure below) comprising: a platform having a length greater than a width; a pair of sidewalls extending from the platform; a top wall extending between the pair of sidewalls and offset from the platform, wherein the top wall includes a planar surface portion, wherein the platform, the pair of sidewalls, and the top wall define an interior cavity that extends the length of the platform from a first end to a second end, and wherein the cavity is open at both the first end and the second end; and a pair of strut extensions extending from the top wall, wherein each of the pair of strut extensions comprises a hook at a distal end, wherein each of the strut extensions has a planar portion perpendicular to the platform, and, wherein the pair of strut extensions and the top wall define a channel that extends the length of the platform, and wherein the platform, the pair of sidewalls, the top wall, and the pair of strut extensions are unitary; in regards to claim 22, wherein a cross-sectional profile of the support is constant along the length of the platform; in regards to claim 23,  wherein the platform, the pair of sidewalls, the top wall, and the pair of strut extensions are formed from the same material in an extrusion process; in regards to claim 27, wherein a width of the top wall is less than the width of the platform; in regards to claim 28, a roof equipment support comprising: a monolithic body having a first end and an opposite second end defining a longitudinal axis, wherein the monolithic body comprises: a platform having a length greater than a width, wherein the length extends along the longitudinal axis; a top surface; a first side surface; a second side surface opposite the first side surface; and a pair of strut extensions extending upward from the top surface, , wherein each of the pair of strut extensions has a hook at a distal end, wherein each of the strut extensions has a planar portion perpendicular to the platform, and wherein a cross-sectional profile of the monolithic body is constant along the longitudinal axis, wherein the monolithic body includes an interior cavity that extends a length of the platform from a first end to a second end, and wherein the cavity is open at both the first end and the second end; in regards to claim 30, wherein each hook of the pair of strut extensions faces the other hook of the pair of strut extensions; in regards to claim 31, wherein one or more of a bottom surface of the platform, the top surface, the first side surface, and the second side surface are planar surfaces; in regards to claims 33,  wherein the monolithic body has a height defined from the platform to a top of the pair of strut extensions; at least one support wall extending between the third wall and the fourth wall, wherein the at least one support wall divides the interior cavity into at least two lumens.  
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (strut extension
sidewall/1st side surface
interior cavity
platform)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (hook
sidewall
strut extension
top wall/top surface
two lumens
sidewall/2nd side surface
platform)][AltContent: arrow][AltContent: arrow][AltContent: arrow]                          
    PNG
    media_image1.png
    386
    376
    media_image1.png
    Greyscale

Azuma discloses all of the limitations of the claimed invention except for the wherein the hook at the distal end of each of the strut extensions includes a 180 degree bend;
wherein an angle between the platform and at least one of the pair of sidewalls within the interior cavity is an acute angle; wherein each of the pair of strut extensions is disposed adjacent a respective side surface of the first and second side surfaces; a first wall having a first width and a length greater than the first width; a second wall having the length and a second width and spaced from the first wall, the second width less than the first width; a third wall extending between the first wall and the second wall, the third wall extending at an acute angle from the first wall;117952017.14U.S. Patent Application Serial No. 17/319,877 Amendment dated August 19, 2022Reply to Office Action of May 20, 2022a fourth wall extending between the first wall and the second wall opposite of the third wall, the fourth wall extending at an acute angle from the first wall; a first strut extension extending from a connection between the third wall and the second wall, the first strut extension being orthogonal to both the first wall and the second wall, wherein a distal end of the first strut extension has a first hook; a second strut extension extending from a connection between the fourth wall and the second wall, the second strut extension being orthogonal to both the first wall and the second wall, wherein a distal end of the second strut extension has a second hook; and a channel defined by the second wall, the first strut extension, and the second strut extension configured to support rooftop equipment, wherein at least the first wall, the second wall, the third wall, and the fourth wall define an interior cavity that extends a length of the first wall and the second wall from a first end to a second end, degree bend.  Collins teaches it is known to have a first wall having a first width and a length greater than the first width; a second wall having the length and a second width and spaced from the first wall, the second width less than the first width; a third wall extending between the first wall and the second wall, the third wall extending at an acute angle from the first wall;117952017.14U.S. Patent Application Serial No. 17/319,877 Amendment dated August 19, 2022Reply to Office Action of May 20, 2022a fourth wall extending between the first wall and the second wall opposite of the third wall, the fourth wall extending at an acute angle from the first wall; a first strut extension extending from a connection between the third wall and the second wall, the first strut extension being orthogonal to both the first wall and the second wall, wherein a distal end of the first strut extension has a first hook; a second strut extension extending from a connection between the fourth wall and the second wall, the second strut extension being orthogonal to both the first wall and the second wall, wherein a distal end of the second strut extension has a second hook; and a channel defined by the second wall, the first strut extension, and the second strut extension configured to support rooftop equipment, wherein the cavity is open at both the first end and the second end, wherein each of the first strut extension and second strut extension has a planar portion perpendicular to the platform, and wherein the first hook and the second hook each includes a 180 degree bend; the wherein the hook at the distal end of each of the strut extensions includes a 180 degree bend; wherein an angle between the platform and at least one of the pair of sidewalls within the interior cavity is an acute angle; wherein each of the pair of strut extensions is disposed adjacent a respective side surface of the first and second side surfaces; one or more pads coupled to the first wall opposite the third wall and the fourth wall.  



[AltContent: arrow][AltContent: arrow][AltContent: textbox (second wall
third wall
fourth wall
first wall
flanges)][AltContent: textbox (first strut extension with 180 degree hook
2nd strut extension with 180 degree hook)][AltContent: arrow][AltContent: textbox (pad (700))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    271
    396
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    319
    420
    media_image3.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the of the support to include a trapezoidal shape, a first wall having a first width and a length greater than the first width; a second wall having the length and a second width and spaced from the first wall, the second width less than the first width; a third wall extending between the first wall and the second wall, the third wall extending at an acute angle from the first wall;117952017.14U.S. Patent Application Serial No. 17/319,877 Amendment dated August 19, 2022Reply to Office Action of May 20, 2022a fourth wall extending between the first wall and the second wall opposite of the third wall, the fourth wall extending at an acute angle from the first wall; a first strut extension extending from a connection between the third wall and the second wall, the first strut extension being orthogonal to both the first wall and the second wall, wherein a distal end of the first strut extension has a first hook; a second strut extension extending from a connection between the fourth wall and the second wall, the second strut extension being orthogonal to both the first wall and the second wall, wherein a distal end of the second strut extension has a second hook; and a channel defined by the second wall, the first strut extension, and the second strut extension configured to support rooftop equipment, wherein each of the first strut extension and second strut extension has a planar portion perpendicular to the platform, and wherein the first hook and the second hook each includes a 180 degree bend; the wherein the hook at the distal end of each of the strut extensions includes a 180 degree bend; wherein an angle between the platform and at least one of the pair of sidewalls within the interior cavity is an acute angle; wherein each of the pair of strut extensions is disposed adjacent a respective side surface of the first and second side; one or more pads coupled to the first wall opposite the third wall and the fourth wall for the purpose of providing a stronger and stable device minimizing necessary material and preventing damage to the supporting roof. Azuma in view of Collins as modified discloses the platform, the top surface, the first side surface, and the second side surface form a trapezoidal cross-sectional profile; the pair of strut extensions and the top surface define a U-shaped channel; wherein the first wall, the second wall, the third wall, the fourth wall, the first strut extension, and the second strut extension are all integral with one another; wherein a cross-sectional profile of the roof equipment support is an extrusion profile with a fixed cross-sectional profile between ends that define a length of the first wall; wherein the third wall and the fourth wall are all planar walls, and wherein the third wall and the fourth wall each comprises an uninterrupted outer surface between the first end and the second end; wherein a cross-section of the interior cavity has a trapezoidal shape; wherein a width of the platform is greater than a spacing between the pair of sidewalls proximate the platform.  
Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Azuma et al. (Azuma) 20090272856 in view of Collins 20080054143. Azuma in view of Collins discloses all of the limitations of the claimed invention except for a 1-5/8 inch by 1-5/8 inch square width and height with an opening defined between the distal ends of the pair of strut extensions, the height being greater than four inches. It would have been an obvious matter of engineering design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to have a 1-5/8 inch by 1-5/8 inch square width and height with an opening defined between the distal ends of the pair of strut extensions, the height being greater than four inches since such a modification is merely a change in the size (as taught by Collins paragraph 0007) of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631